46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie L. HNARAKIS, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-1325.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 24, 1995.Decided Jan. 31, 1995.

Marie L. Hnarakis, Appellant Pro Se.  Patricia McEvoy Smith, Assistant Regional Counsel, Robert Drum, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Philadelphia, PA;  Nicholas Stephan Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, VA, for Appellee.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order entering judgment against her in her attempt to appeal her social security disability award to the district court.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hnarakis v. Shalala, No. CA-92-579-3 (E.D. Va.  Jan. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.